UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted December 14, 2005
                             Decided January 18, 2006

                                      Before

                          Hon. JOEL M. FLAUM, Chief Judge

                          Hon. RICHARD A. POSNER, Circuit Judge

                          Hon. TERENCE T. EVANS, Circuit Judge

No. 04-1010

UNITED STATES OF AMERICA,                      Appeal from the United States District
              Plaintiff-Appellee,              Court for the Northern District
                                               of Illinois, Eastern Division.
      v.
                                               No. 00 CR 824
CARLOS LEAON WESLEY,
           Defendant-Appellant.                Robert W. Gettleman,
                                               Judge.

                                    ORDER

   Carlos Leon Wesley was convicted of three counts of bank robbery, for which the
district court sentenced him to 57 months of imprisonment and three years of
supervised release. On September 2, 2005, we ordered a limited remand to the district
court, pursuant to United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), to
determine whether that court would have imposed the same sentence had it
understood that the guidelines were advisory. After considering the factors in 18
U.S.C. § 3553(a), the district court determined that it would have imposed the same
sentence under an advisory guidelines regime. The court stated that the sentence
imposed “appropriately accounts for the seriousness of the offenses (three bank
robberies), promotes adequate deterrence for this defendant and other would-be bank
robbers, and is reflective of defendant’s background and character.”
No. 04-1010                                                                      Page 2

   Wesley argues that this explanation is inadequate under United States v.
Cunningham, 429 F.3d 673 (7th Cir. 2005), which precludes affirming a district court’s
sentence when the record does not provide us with adequate assurance that the judge
has given meaningful consideration to the § 3553(a) factors. We agree that the judge’s
response was terse, and that a longer response would have been desirable. However,
as we stated in our recent decision United States v. Brock, —F.3d— (7th Cir. 2006),
2006 WL 39050, at *7 (7th Cir. Jan. 9, 2006), “Although it is preferable that a district
court give a thorough explanation of its consideration of [the § 3553(a)] factors in its
order on remand, this is not mandated.” We are satisfied here that the district court
adequately considered the parties’ arguments and the relevant § 3553(a) factors.

   Because the district court would have imposed the same sentence knowing that the
guidelines were advisory, and because we determine that sentence was reasonable, we
conclude that Wesley’s sentence was not the result of plain error. Accordingly, we
AFFIRM the judgment of the district court.